 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Donald Ripley and PatriciaLittleimmediate and fullreinstatementto theirformer or substantially equivalent positions withoutprejudiceto any seniorityor other rights and privileges,and make themwhole for any loss of pay suffered as a resultof thediscrimination againstthem.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in oractivityon behalf of any such labororganization.GLOBE PRODUCTS CORPORATION,Employer.Dated --------------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.COASTALPLYWOOD&TIMBERCOMPANYandLUMBERAND SAWMILLWORKERSUNION, LOCALNo. 2853,UNITEDBROTHERHOOD OF CAR-PENTERS&JOINERSOFAMERICA,AFL,PETITIONER.CaseNo.920-RC-42051.January 15,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clement W. Miller, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds: 11.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.i Separate counsel for both Fred G. Stevenot,trustee in reorganization of the Employer,hereinafter referred to as the Trustee,and the Employer debtor, hereinafter referred to asthe Employer,appeared at the hearing.The Trustee contends that,as a result of aproceeding in the United States District Court for the Northern District of California, thepending reorganization of the Employer under chapter X of the Federal Bankruptcy Actdictates a finding that the instant petition is premature and moot.We find no merit inthis contention.There is no certainty that the Employer's operations will cease or change.Nor does the record disclose that any definite plans have yet been completed for closingor selling the Employer's plant.Accordingly,in the absence of evidence that the Employerwill necessarily terminate its operations in the immediate future, we shall process thepresent petition.Plywood-Plastics Corporation,85 NLRB 265;seeClarostatManufac-turing Co , Inc,881NLRB 723;Choctaw Cotton Oil Company,84 NLRB 660. See also11 U. S C,Section 672,and Section 15 of the Act;N. L. R. B.v.Baldwin LocomotiveWorks,128 F. 2d 39 (C. A. 3).102 NLRB No. 34. COASTAL PLYWOOD & TIMBER COMPANY3013.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit composed of all productionand maintenance employees of the Employer's sawmill, planing mill,dry kilns, yards, including allied facilities such as powerhouse, mould-ing, and siding plant, including stockholder-employees and depart-ment heads, but excluding woods department employees, office andclerical employees, professional employees, guards, and supervisorsas defined in the Act. The Trustee agrees with the unit request ofthe Petitioner, except that he would exclude from this unit thestockholder-employees and the department heads.The Employertakes no position.The Stockholder-EmployeesCoastal Plywood & Timber Company is a Nevada corporationauthorized to issue 400 shares of class "A" stock.2Under the articlesof incorporation, no one stockholder may own more than 1 share ofcommon stock.At the date of the hearing, there were 250 stock-holders, of whom approximately 50 were employed in nonsupervisorypositions by the EmployersThus, this group controls but 20 percentof the stock.Although the Employer's assistant general managertestified that a preference in employment is accorded stockholders asa matter of policy,* the amended bylaws presently in effect make noprovision for such a preference.5The record further reveals thatthere is no difference in conditions of employment as between stock-holders and nonstockholders, and that supervisory personnel have theright to discharge stockholder-employees. It should also be notedthat so long as the Trustee remains in control of the Employer'soperations, the stockholder-employees will have no effective voice indetermining the Employer's policies.6nThe class"A" stockis the sole surviving class of stock,the class "B"stock havingbeen retired in 1949.' In addition,there are roughly 30 supervisory personnel,officers,and directors whohold stock in theCompany.A This alleged preference relates only to seniority accordedstockholder-employees incase of a curtailment of the Employer's operations.' The Trustee contends that the stockholders still have certain preferential employmentrights, notwithstanding recent amendments to the Employer corporation's bylaws, whichapparently rescinded those preferential rights.In this regardthe Trusteepoints to. andthe Board has takennotice of, the courtdecision inStevenot,Trustee, et at. v. Norbert',in which a Californiadistrictcourt ordered the trustee to reinstate certain stockholder-employees who had been discharged.The courtrelied uponthe bylawsin effect at thetime these dischargeespurchased their stock,which bylaws gave allstockholder-employeesa right tohave an attempteddischarge reviewed.Such right was not accorded to non-stockholders.The lateramended bylaw which abrogated this right was held inoperative.The decisionis now on appeal to the UnitedStatesCourt of Appeals for theNinth Circuit.a 11 U. S. C., Secs.586, 58I' 589. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDIn support of his contention that the stockholder-employees beexcluded from the unit found appropriate herein, the Trustee reliesupon the Board's decision in the case ofBrookings Plywood Com-pany.'In that case the Board found that the stockholder-employeeshad sufficient influence in the formulation of corporate policy as toexclude them from the unit found appropriate, where it appearedthat the stockholder-employees (1) controlled roughly 50 percent ofthe outstanding stock, (2) had certain powers enabling them to affectmanagement policies, (3) had special employment interests in thatthey held the most desirable jobs and received a uniform wage ratehigher than nonstockholders, and (4) had a separate grievance pro-cedure.As only factor (2) is present in the instant case. we do notfind theBrookings Plywood Companycase controlling.The Board has, in prior cases, adhered to the principle that mereownership of stock in a corporation does not preclude the inclusionof a stockholder in a collective-bargaining unit of the corporation'semployees, unless the stockholder-employee's interest is of such anature as to give him or the stockholder group an effective voice inthe formulation and determination of corporate policy sAs we findthat the instant stockholder-employees neither have at present, norwill have in the immediate future, an effective voice in determiningcorporate policy, we shall include them in the unit hereinafter foundappropriate.Department Heads 9The individuals in this group who work under the direction of themill superintendent are the pond foreman, powerhouse foreman, pipeand fire-protection system foreman, electrician foreman, green-chainforeman, head filer, head machinist, carpenter foreman, and head mill-wright.Those under the direction of the yard and planing-millsuperintendent are the garage foreman, yard foreman, moulderman,head grader in the siding department, head grader in the planingmill, shipping clerk, and night planerman 10They each appear to divide their time between working and direct-ing employees in their respective departments.Although they do nothave the power to hire or fire employees, each can recommend suchaction to their respective superintendents, which recommendation,while subject to independent investigation, is accorded substantialweight by the Employer. Their recommendations apparently havealways been followed.Accordingly, we find that they are supervisorswithin the meaning of the Act.T 98 NLRB 794.OMuskogee Dairy Products Co.,85 NLRB 520;Mutual Rough Hat Company,86 NLRB440;Alderwood Products Corporation,81 NLRB 136.Y Theseindividuals were referred to as subforemenat thehearing.10 The night planerman is in sole chargeof thenight crew. EMERSON ELECTRIC COMPANY303Assistant mill foreman:The assistant mill foreman assumes all thepowers and duties of the mill superintendent during the latter's in-frequent absences as occasioned by illness or vacations.At all othertimes, the assistant mill foreman is a millwright employee with nosupervisory authority.Because it appears that whatever supervisoryauthority possessed by the assistant mill foreman is exercised onlysporadically, we find that he is not a supervisor within the meaning ofthe Act IlAccordingly, we shall include the assistant mill foremanin the unit.We find that the following employees of the Employer at Clover-dale, California, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees of the sawmill, planingmill, dry kilns, and yard, including allied facilities such as the power-house, moulding department, and siding plant, and including stock-holder-employees and the "assistant mill foreman," but excludingthe woods department employees, officers and directors, general man-ager, assistant general manager, sales manager, office manager, millsuperintendent, yard and planing mill superintendent, departmentheads such as pond foreman, powerhouse foreman, pipe and fire-protection system foreman, electrician foreman, green-chain foreman,head filer, head machinist, carpenter foreman, head millwright, garageforeman, yard foreman, moulderman, head grader in the siding de-partment, head grader in the planing mill, shipping clerk, and nightplanerman, office and clerical employees, professional employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]a B. F. Goodrich Company,92 NLRB 575.EMERSON ELECTRICCOMPANY 1andINTERNATIONAL ASSOCIATION OFMACHINISTSDISTRICT No. 9, AFL,PETITIONER.Case No.14-RC-2030.January 15,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Roy V. Hayden, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.3The name of the Employer appears as amended at the hearing.102 NLRB No. 33.